
	

113 HR 1723 IH: Fairness in Taxation Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1723
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Ms. Schakowsky (for
			 herself, Mr. Conyers,
			 Ms. Edwards,
			 Ms. McCollum,
			 Mr. Yarmuth,
			 Ms. Lee of California, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose
		  increased rates of tax with respect to taxpayers with more than $1,000,000
		  taxable income, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Taxation Act of 2013.
		2.Increased tax
			 rates for taxpayers with more than $1,000,000 taxable income
			(a)In
			 general
				(1)Married
			 individuals filing joint returns and surviving spousesThe table contained in subsection (a) of
			 section 1 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over
					 $17,85010% of taxable
					 income
								
								Over
					 $17,850 but not over $72,500$1,785, plus 15% of the excess over $17,850.
								
								Over
					 $72,500 but not over $146,400$9,982.50, plus 25% of the excess over $72,500.
								
								Over
					 $146,400 but not over $223,050$28,457.50, plus 28% of the excess over $146,400.
								
								Over
					 $223,050 but not over $398,350$49,919.50, plus 33% of the excess over $223,050. 
								
								Over
					 $398,350 but not over $450,000$107,768.50, plus 35% of the excess over $398,350.
								
								Over
					 $450,000 but not over $1,000,000$125,846, plus 39.6% of the excess over $450,000.
								
								Over
					 $1,000,000 but not over $10,000,000$343,646, plus 45% of the excess over
					 $1,000,000.
								
								Over
					 $10,000,000 but not over $20,000,000$4,393,646, plus 46% of the excess over
					 $10,000,000.
								
								Over
					 $20,000,000 but not over $100,000,000$8,993,646, plus 47% of the excess over
					 $20,000,000.
								
								Over
					 $100,000,000 but not over $1,000,000,000$46,593,646, plus 48% of the excess over
					 $100,000,000. 
								
								Over
					 $1,000,000,000$478,593,646, plus 49% over the excess over $1,000,000,000.
								
							
						
					
				(2)Heads of
			 householdThe table contained in subsection (b) of section 1 of
			 such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $12,75010% of taxable income.
								
								Over
					 $12,750 but not over $48,600 $1,275, plus 15% of the excess over $12,750.
								
								Over $48,600 but not over $125,450$6,652.50, plus 25% of the excess
					 over $48,600. 
								
								Over $125,450 but not over $203,150$25,865, plus 28% of the excess over
					 $125,450.
								
								Over $203,150 but not over $398,350$47,621, plus 33% of the excess over
					 $203,150. 
								
								Over $398,350 but not over $425,000$112,037, plus 35% of the excess
					 over $398,350.
								
								Over $425,000 but not over $1,000,000$121,364.50, plus 39.6% of the
					 excess over $425,000. 
								
								Over $1,000,000 but not over
					 $10,000,000$349,064.50, plus 45% of the excess over $1,000,000.
								
								Over $10,000,000 but not over
					 $20,000,000$4,399,064.50, plus 46% of the excess over $10,000,000.
								
								Over $20,000,000 but not over
					 $100,000,000$8,999,064.50, plus 47% of the excess over $20,000,000.
								
								Over $100,000,000 but not over
					 $1,000,000,000$46,599,064.50, plus 48% of the excess over $100,000,000.
								
								Over $1,000,000,000$478,599,064.50, plus 49% of the excess over
					 $1,000,000,000.
								
							
						
					
				(3)Unmarried
			 individuals (other than surviving spouses and heads of
			 households)The table contained in subsection (c) of section 1 of
			 such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $8,92510% of taxable income 
								
								Over $8,925 but not over $36,250$892.50, plus 15% of the excess over
					 $8,925. 
								
								Over
					 $36,250 but not over $87,850$4,991.25, plus 25% of the excess over $36,250. 
								
								Over $87,850 but not over $183,250$17,891.25, plus 28% of the excess
					 over $87,850.
								
								Over $183,250 but not over $398,350$44,603.25, plus 33% of the excess
					 over $183,250. 
								
								Over $398,350 but not over $400,000$115,586.25, plus 35% of the excess
					 over $398,350.
								
								Over $400,000 but not over $1,000,000$116,163.75, plus 39.6% of the
					 excess over $400,000.
								
								Over $1,000,000 but not over
					 $10,000,000$353,763.75, plus 45% of the excess over $1,000,000.
								
								Over $10,000,000 but not over
					 $20,000,000$4,403,763.75, plus 46% of the excess over $10,000,000.
								
								Over $20,000,000 but not over
					 $100,000,000$9,003,763.75, plus 47% of the excess over $20,000,000.
								
								Over $100,000,000 but not over
					 $1,000,000,000$46,603,763.75, plus 48% of the excess over $100,000,000.
								
								Over $1,000,000,000$478,603,763.75, plus 49% of the excess over
					 $1,000,000,000.
								
							
						
					
				(4)Married
			 individuals filing separate returnsThe table contained in
			 subsection (d) of section 1 of such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $8,92510% of taxable income 
								
								Over $8,925 but not over $36,250$892.50, plus 15% of the excess over
					 $8,925.
								
								Over
					 $36,250 but not over $73,200$4,991.25, plus 25% of the excess over $36,250.
								
								Over $73,200 but not over $111,525$14,228.75, plus 28% of the excess
					 over $73,200.
								
								Over $111,525 but not over $199,175$24,959.75, plus 33% of the excess
					 over $111,525.
								
								Over $199,175 but not over $225,000$53,884.25, plus 35% of the excess
					 over $199,175 
								
								Over $225,000 but not over $500,000 $62,923, plus 39.6% of the excess
					 over $225,000.
								
								Over $500,000 but not over $5,000,000$171,823, plus 45% of the excess
					 over $500,000.
								
								Over $5,000,000 but not over
					 $10,000,000$2,196,823, plus 46% of the excess over $5,000,000. 
								
								Over $10,000,000 but not over
					 $50,000,000$4,496,823, plus 47% of the excess over $10,000,000.
								
								Over $50,000,000 but not over
					 $500,000,000$23,296,823, plus 48% of the excess over $50,000,000.
								
								Over $500,000,000$239,296,823, plus 49% of the excess
					 over $500,000,000.
								
							
						
					
				(5)Inflation
			 adjustmentSubsection (f) of section 1 of such Code is amended by
			 adding at the end the following new paragraph:
					
						(9)Special rule for
				taxable years beginning after 2013In prescribing the tables under paragraph
				(1) which apply with respect to taxable years beginning in a calendar year
				after 2013, the cost-of-living adjustment under paragraph (3) shall be
				determined by substituting 2012 for 1992 in
				subparagraph (B)
				thereof.
						.
				(6)Conforming
			 amendmentSection 1 of such Code is amended by striking
			 subsection (i).
				(b)Recapture of
			 lower capital gains rates for individuals subject to added rate
			 brackets
				(1)In
			 generalSection 1 of such Code is amended by adding at the end
			 the following new subsection:
					
						(j)Special rule for
				capital gains in case of taxable income subject to at least 45-Percent rate
				bracketIf for the taxable
				year a taxpayer has taxable income in excess of the minimum dollar amount for
				the 45-percent rate bracket and has a net capital gain, then—
							(1)the tax imposed by
				this section for the taxable year with respect to such excess shall be
				determined without regard to subsection (h), and
							(2)the amount of net
				capital gain of the taxpayer taken into account for the taxable year under
				subsection (h) shall be reduced by the lesser of—
								(A)such excess,
				or
								(B)the net capital
				gain for the taxable year.
								Any
				reduction in net capital gain under the preceding sentence shall be allocated
				between adjusted net capital gain, unrecaptured 1250 gain, and section 1202
				gain in amounts proportionate to the amounts of each such gain. Any term used
				in this subsection which is also used in subsection (h) shall have the meaning
				given such term in subsection
				(h)..
				(2)Conforming
			 amendmentParagraph (1) of section 1(h) of such Code is amended
			 by striking If a taxpayer has and inserting Except to the
			 extent provided in subsection (j), if a taxpayer has.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
